Citation Nr: 1207694	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  97-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

2.  What evaluation is warranted for dermatitis of the face from November 1, 1995?

3.  What evaluation is warranted for an abdominal aortic calcification from November 1, 1995?

4.  What evaluation is warranted for an esophageal reflux and possible hiatal hernia from November 1, 1995?  

5.  What evaluation is warranted for chondromalacia of the right knee from November 1, 1995 to February 20, 1997?

6.  What evaluation is warranted for chondromalacia of the right knee from February 21, 1997?  

7.  What evaluation is warranted for left knee chondromalacia with ligamentous instability from November 1, 1995?  

8.  What evaluation is warranted for left knee chondromalacia with degenerative changes and painful motion from November 1, 1995?

9.  Entitlement to an initial rating higher than 10 percent for tinnitus.

10.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1972, and again from September 1980 to October 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 1996, January 1997, and January 2003 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2003, the Board remanded the appeal for further development.  In December 2008, the Board denied the increased evaluation claims; dismissed the claim of entitlement to a total disability evaluation based on individual unemployability; and remanded the issue of entitlement to service connection for a nervous condition to include PTSD.  

In May 2010, the Board denied entitlement to service connection for PTSD and entitlement to service connection for any diagnosed psychiatric disorder save for an anxiety disorder.  The Board remanded the issue of entitlement to service connection for an anxiety disorder other than PTSD, to include as secondary to service-connected disabilities.  

In October 2011, the representative submitted a motion to vacate that portion of the Board's December 2008 decision which denied eight issues.  In November 2011, the Board vacated its December 2008 decision.  

The Board notes that the November 2011 vacate listed the issue of entitlement to service connection for a nervous disorder to include PTSD.  As noted, however, this issue was not decided in December 2008, but was remanded.  In May 2010, the Board issued a decision on the issues of entitlement to service connection for PTSD, and for any psychiatric disorder other than anxiety.  The May 2010 decision was not appealed and it is final as to those issues, 38 U.S.C.A. § 7104 (West 2002), and has not been vacated.  Accordingly, the Board finds the only remaining psychiatric issue is that remanded in May 2010, i.e., entitlement to service connection for an anxiety disorder.  

The issue of entitlement to service connection for an anxiety disorder, and the issues regarding the ratings warranted for dermatitis of the face, abdominal aortic calcification, esophageal reflux and possible hiatal hernia, right knee disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260; referral for extraschedular consideration is not warranted.  

2.  In June 2006, the appellant withdrew his claim of entitlement to a total disability rating for compensation based on individual unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

2.  The criteria for withdrawal of a substantive appeal for a total disability rating for compensation based on individual unemployability by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met with regard to the evaluation issue decided herein.  Notwithstanding, by correspondence dated in March 2001, March 2004, June 2005, and April 2008, the Veteran was notified of the information and evidence needed to substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of the specific rating criteria, and of how VA assigns disability ratings and effective dates.  The issue of entitlement to an increased rating for tinnitus was readjudicated in the July 2008 supplemental statement of the case.  

VA has also fulfilled its duty to assist.  The claims file contains extensive VA medical records.  The Veteran underwent VA audiology and ear disease examinations in January 2001 and December 2004.  The Board acknowledges that it has been many years since the Veteran's tinnitus was examined.  As discussed below, however, the Veteran is currently receiving the maximum schedular evaluation for tinnitus.  Under the circumstances of this case, an additional examination on this issue would serve no useful purpose and is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issues decided.  38 C.F.R. § 3.159(c).  

Analysis

Increased rating for tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 1996, the RO granted entitlement to service connection for tinnitus and assigned a noncompensable evaluation effective November 1, 1995.  The Veteran disagreed with the rating and subsequently perfected an appeal of this decision.  In August 2001, the RO increased the evaluation to 10 percent from November 1, 1995.  

The Veteran contends that the 10 percent evaluation does not adequately reflect the severity of his disability.  In his September 2002 Form 9, the Veteran argued that a 10 percent evaluation was unacceptable and that he deserved a 30 percent evaluation.  He reported trouble understanding conversation.  

Under rating criteria currently in effect, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  The Board acknowledges that this diagnostic code was revised effective in June 2003 to provide that only a single 10 percent evaluation is to be assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  Moreover, VA's General Counsel has held that Diagnostic Code 6260, as in effect prior to June 2003, authorized a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus was perceived as unilateral, bilateral, or in the head.  Separate ratings for tinnitus for each ear could not be assigned under Diagnostic Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-03, 69 Fed. Reg. 25178 (2004). 

On review, the Veteran is currently receiving the maximum schedular evaluation available.  There is no legal basis upon which to award a higher schedular evaluation for tinnitus.  Staged ratings are not warranted.  Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  That is, the rating criteria clearly encompass the Veteran's complaints of recurrent tinnitus.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id. 

Individual unemployability

In April 1998, the Veteran filed a claim for a total disability rating based on individual unemployability.  In June 2006 correspondence, the Veteran stated that he did not wish to continue his appeal for "non-employability."  

In December 2008, the Board dismissed this issue.  In November 2011, the Board vacated the December 2008 decision.  In the December 2011 appellate brief the representative indicated that the claim of entitlement to individual unemployability had been dismissed by the Board as the Veteran withdrew his appeal and the facts have not changed.  Notwithstanding, since the 2008 Board decision was vacated, the Board must again dismiss the issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  

The appellant has withdrawn the appeal as to his claim of entitlement to a total disability rating for compensation based on individual unemployability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.  

The claim of entitlement to a total disability rating for compensation based on individual unemployability is dismissed as a matter of law.  


REMAND

The Veteran essentially contends that the assigned evaluations do not adequately reflect the severity of his disabilities.  On review, the Veteran most recently underwent VA examinations to determine the severity of these disabilities in June 2008.  Given the length of time since those examinations, as well as the Veteran's contentions, the Board finds that additional examinations are needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Pursuant to the May 2010 remand, the Veteran was to undergo a VA psychiatric examination to determine the etiology of any diagnosed anxiety disorder.  The remand specifically requested the reviewer to opine whether it was at least as likely as not that any diagnosed anxiety disorder found since December 1995 is related to service, to include sleep complaints reported at the January 1995 separation examination; and whether it was at least as likely as not that any diagnosed anxiety disorder found since December 1995 was caused or aggravated by any or all of his service-connected disabilities.  

The Veteran underwent a VA examination in May 2010.  Following examination and records review, the examiner opined that the Veteran's "adjustment disorder with mixed emotional features" was secondary to his recent diagnosis of cancer.  The examiner also noted that the Veteran had been seen prior to this diagnosis and examined, at which time he offered no psychiatric complaints, and therefore, the present symptoms were at least as likely as not entirely due to his recent diagnosis of kidney cancer.  

The May 2010 opinion was not responsive to the remand request and the Board finds that an addendum and/or additional opinion are needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 

In determining that the examination is inadequate, the examiner appears to have only considered the current diagnosis of an adjustment disorder and not any diagnoses since 1995.  The Board observes that the requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this regard, the Board notes that VA psychiatric testing in August 1996 revealed a diagnosis of anxiety disorder, not otherwise specified.  A December 1999 VA record noted anxiety related to disease process and hospitalization.  A December 2000 record included an assessment of anxiety.  The Board further notes that according to outpatient records, the Veteran was diagnosed with kidney cancer in approximately 2007, i.e., after the prior diagnoses were entered.  

Finally, VA outpatient records were most recently printed in December 2007.  On remand, additional relevant VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant VA treatment records for the period from December 2007 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the Veteran should be afforded a VA examination to determine the severity of his facial dermatitis.  To the extent possible, the examination should be scheduled while the dermatitis is active.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating skin diseases, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of any disability.  The percentage of skin involvement, i.e., the percentage of exposed and unexposed skin, must be discussed.  A complete rationale for any opinion expressed must be provided.  

3.  The Veteran should be afforded a VA examination to determine the severity of his abdominal aortic calcification.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the appropriate worksheet for this disorder, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of any disability.  A complete rationale for any opinion expressed must be provided.  

4.  The Veteran should be afforded a VA examination to determine the severity of his esophageal reflux and possible hiatal hernia.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating disorders of the esophagus and alimentary tract, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of any disability.  A complete rationale for any opinion expressed must be provided.  

5.  The Veteran should be afforded a VA examination to determine the severity of his right and left knee disabilities.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of any disability.  The examiner is specifically requested to state whether there are findings of instability, and if so the degree of that impairment.  A complete rationale for any opinion expressed must be provided.  

6.  The May 2010 VA psychiatric examination should be returned for additional review and addendum.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  If the May 2010 examiner is unable to provide the requested information, the claims file should be sent to another VA psychiatrist who can provide the information requested.  If additional examination is required, it should be scheduled.  

The examiner is requested to review the claims folder and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed anxiety disorder found at any time since December 1995 is related to service to include sleep complaints reported at the January 1995 separation examination.  The reviewer must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed anxiety disorder found at any time since December 1995 was caused or aggravated by any or all of the Veteran's service connected disabilities - a small scarred kidney with left compensatory hypertrophy, hypertension, and coronary artery disease; degenerative disc disease of the lumbar spine, right shoulder bursitis, a left knee disability, left thumb fracture residuals, pes planus, tinnitus, esophageal reflux with possible hiatal hernia, a right knee disability, esotropia with photophobia, an abdominal aortic calcification, residuals of a head injury with sutured lacerations, and facial dermatitis.  A complete rationale for any opinion offered must be provided.  

7.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

8.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

9.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC must readjudicate the following issues: entitlement to service connection for an anxiety disorder, to include as secondary to service-connected disabilities; what evaluation is warranted for dermatitis of the face from November 1, 1995; what evaluation is warranted for an abdominal aortic calcification from November 1, 1995; what evaluation is warranted for an esophageal reflux and possible hiatal hernia from November 1, 1995; what evaluation is warranted for chondromalacia of the right knee from November 1, 1995 to February 20, 1997; what evaluation is warranted for chondromalacia of the right knee from February 21, 1997; what evaluation is warranted for left knee chondromalacia with ligamentous instability from November 1, 1995; and what evaluation is warranted for left knee chondromalacia with degenerative changes and painful motion from November 1, 1995.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 


____________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


